Citation Nr: 1301982	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  06-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than in 10 percent for post-arthroscopy residuals of left medial meniscus tear for the period prior to September 26, 2006, and higher than 30 percent since December 1, 2007, for total left knee replacement residuals. 

2.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected left knee postoperative residuals. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for stroke residuals, including as secondary to hypertension. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1951 to April 1983.
 
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claims of entitlement to service connection for a right knee disorder and hypertension on the basis that new and material evidence had not been received and denied the Veteran's claim of entitlement to service connection for residuals of a stroke.  The February 2005 rating decision also denied the Veteran's claims of entitlement to an increased rating for his left knee and a TDIU.

In a March 2009 decision, the Board reopened the claims of entitlement to service connection for a right knee disorder and hypertension and remanded them to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and a decision on the merits of the reopened claims.  The left knee and stroke claims were also remanded for additional development.  The Board remanded the case again to the AMC in March 2011 for additional development.  The AMC completed the additional development as directed, continued to deny the claims, and returned the case to the Board for continued appellate review.
As noted in the prior remand, the Veteran withdrew his appeal of the February 2005 denial of a compensable rating for his hearing loss.  Nonetheless, the Veteran has submitted several written submissions in which he inquires into the status of his hearing loss.  Thus, the Board finds the issue of entitlement to a compensable rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.

In September 2012, the Veteran signed an "expedited processing" form waiving his right to have additional evidence considered by the RO on remand.  See 38 C.F.R. § 20.1304 (2012).

The issues of entitlement to service connection for a right knee disorder, including as secondary to service-connected left knee postoperative residuals, and a TDIU, are discussed below in the Remand portion of the decision and are Remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The AMC/RO completed the additional development directed in the March 2009 and March 2011 remands.

2.  Prior to September 26, 2006, the Veteran's left knee manifested with painful noncompensable limitation of motion (LOM).  Flexion of 0 to 45 degrees or less, chronic extension of -10 degrees or more, ankylosis, or lateral instability, did not manifest.

3.  Since December 1, 2007, the left total replacement residuals have not manifested with severe painful motion or weakness.

4.  The preponderance of the evidence shows hypertension did not have its clinical onset in active service or within one year of active service.

5.  The totality of the evidence shows there are no active residuals of a stroke; a stroke was not causally related to complaints noted in the service treatment records; a stroke did not manifest within one year of active service; and, a stroke is not causally connected to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for a rating higher than 10 percent prior to September 26, 2006, and higher than 30 percent from December 1, 2007, for residuals of left medial meniscus tear, status post-total left knee replacement are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5055 (2012).

2.  Hypertension was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).

3.  A stroke was not incurred in active service; it may not be presumed to have incurred in active service; and, it is not due to, caused, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a), 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in June 2002 and October 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and the reason why his prior claims were denied and what was needed to reopen them.  The Board finds the 2002 and 2004 letters were time-compliant, but they were not fully content-compliant.  See 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

The content deficiencies were: the Veteran was not informed how disability ratings and effective dates are assigned and what is required to prove service connection on a secondary basis.  See 38 C.F.R. § 3.310; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Pursuant to the March 2009 Board remand, a March 2009 AMC letter provided comprehensive, content-compliant VCAA notice as it applied to all of the Veteran's claims.  Further, following issuance of the March 2009 AMC letter and the additional development, the claims were reviewed on a de novo basis, as shown in the January 2011 supplemental statement of the case (SSOC).  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

The Board finds no prejudice to the Veteran as a result of the initial content error, as prejudice is not presumed, and neither the Veteran nor his representative has asserted any specific prejudice.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Further, the rating decisions, the Statement of the Case, and several SSOCs provided full reasons and bases for why the claims were adjudicated the way they were.  Hence, the Board finds the VCAA notice requirements were complied with.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  See 38 C.F.R. § 3.159(c).  The Board remanded the case on two occasions for additional development, including obtaining medical nexus opinions.  The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of his claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection Claims

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
  
Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension or a brain thrombosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disorder during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307(a), 3.309(a).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Hypertension

Analysis

Documents in the service treatment records note the Veteran was hospitalized for complaints of chest wall pain.  Physical examination revealed normal blood pressure of 130/80.  The Veteran denied any prior history of high blood pressure on Reports of Medical History in March 1982 and March 1983.  The March 1982 Report Of Medical Examination For Reenlistment reflects his blood pressure was 104/74.  The June 1984 VA examination report reflects the Veteran made no complaints of high blood pressure.  The report notes his sitting blood pressure was 140/88; recumbent, 144/90; and, standing, 142/90.  In the list of diagnoses, the examiner noted there was no evidence of hypertension.

A June 2006 letter from the Veteran's private physician, Dr. K, notes he had treated the Veteran since 1993, when the Veteran presented with hypertension.  Other than the Veteran's personal assertions, which will be addressed later, 1993 is the earliest date recorded for manifestation of hypertension.

The May 2009 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran reported he believed he had hypertension prior to his separation from active service, though he was not placed on medication until approximately 1993.  The Veteran claimed a prior history of hospitalization and stroke related to his hypertension.  The examiner opined, based on the review of the claims file, that the Veteran did not meet the diagnostic criteria for a diagnosis of hypertension while he was in active service.  Further, based on the Veteran's report, the examiner noted there was no evidence the hypertension manifested within one year of active service.  The October 2009 examination report reflects the Veteran reported he was diagnosed with hypertension in 1983 or 1984, and he was currently on medication for the disease.  The examiner noted there was no evidence in the claims file of treatment for or diagnosis of hypertension during the Veteran's active service, as several readings of normal blood pressure was noted in the claims file.  Based on that information, the examiner opined the Veteran's hypertension could not be related to service.  The examiner observed that, other than on the basis of conjecture or speculation, the available evidence did not reveal a connection between the Veteran's hypertension and his active service.  The Board remanded for the examiner to provide further comment on the reference to speculation.

The April 2011 report reflects the examiner noted that no post-service hospital records were available for review.  Thus, inferentially, in the absence of such evidence, opining on a connection would be speculative.  The examiner also noted the Veteran's report that he had hypertension in service but also reported he started medication in 1993.  The examiner again noted that the Veteran's in-service blood pressure readings were not sufficient for a diagnosis of hypertension.  See 38 C.F.R. § 4.104  Note (1) to Diagnostic Code 7101 (Hypertension must be confirmed by readings taken two or more times on at least three different days. The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.)

The Board has considered the Veteran's contention that a relationship exists between his hypertension and service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board acknowledges the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  This also applies to post-service events.  See 38 C.F.R. § 3.159(a)(2); see also Washington, 19 Vet. App. at 368-69.  In the instant case, however, the Veteran has made lay assertions of a medical diagnosis.  There is no evidence the Veteran has medical training.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the U. S. Court of Appeals For Veterans Claims, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.)

In this capacity, the Board finds the Veteran is not competent to provide an opinion that his current hypertension is due to service, as he does not have the requisite medical expertise.  The probative opinion of record reflects that it is not likely that his current hypertension manifested in service.  Such a medical question requires an opinion by an examiner with medical expertise, particularly in light of the criteria of Diagnostic Code 7101 indicating required testing for hypertension, and is not capable of being proffered by a layperson.  Thus, the Veteran's contentions are outweighed by the medical evidence and the opinion of the VA medical examiner which reflect that his hypertension is not due to service.

The Board notes the reference in Dr. K's June 2006 letter that the Veteran stated his hypertension dated back to his, the Veteran's, time in service.  Lay testimony is probative on both the issues of diagnosis and etiology when a medical professional uses it as part of rendering a diagnosis of opining on etiology.  See Jandreau, supra.  This is not the case here, however, as Dr. K's letter clearly reflects he did no more than report what the Veteran told him.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Dr. K did not render an opinion of the date of onset of the Veteran's hypertension.   

As discussed above, the medical opinion of the May 2009 and April 2011 VA medical examiner (based on a review of the claims file) was negative, and is more probative than the Veteran's lay opinion.  Further, the Board finds the Veteran's recall is plainly incorrect, and the Board rejects his assertion that he was diagnosed with hypertension in active service.  Thus, the Board is constrained to find the preponderance of the evidence is against the Veteran's claim of service connection for hypertension on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

Stroke

The Veteran asserts a stroke he sustained in 1996 is causally connected to chest pain he experienced in active service; and, in the alternative, his stroke is causally connected to his hypertension.

A May 1970 private diagnostic letter by P.M.D., M.D., notes the Veteran had a history of chest wall discomfort.  Dr. D. noted the Veteran's blood pressure was normal at 130/80, and examination of the head, heart, lungs, and thyroid, was normal.  The Veteran's laboratory work revealed a normal chemistry profile, and an EKG was within normal limits.  The final impression was chest wall pain, and the Veteran was treated with heat to the chest and a simple analgesic.  In March 1980, the Veteran slipped and fell.  His primary injury was to the low back, but he also complained of chest pain.  The assessment was muscular pain secondary to trauma.  The Veteran denied any history of chest pain on his March 1982 Report of Medical History.  The March 1982 Report Of Medical Examination For Reenlistment reflects that the Veteran's heart and neurological areas were assessed as normal.

The June 1984 VA examination report notes that an examination of the heart revealed no abnormalities.  A neurological examination revealed the cranial nerves as intact, and tendon reflexes were symmetrical.

An August 1996 Private Discharge Summary notes that the Veteran had no significant prior medical history when he presented with vertigo, diplopia, and difficulty walking since the morning of admission.  His symptoms increased in severity, and he developed double vision.  An MRI of the brain was unremarkable for the Veteran's age.  The initial impression was that the Veteran had a posterior circulation stroke, or a stroke in evolution.  Left eye symptomatology was also diagnosed.  The discharge diagnosis was mesencephalic ischemic stroke.  By time of discharge, the Veteran's vertigo and ataxia were nearly gone, and the left medial rectus paresis was improved, but the left eye was slower and weaker than the other side.  The known diagnostic test results were negative for cause of the stroke.  Dr. K's June 2006 letter noted the 1996 stroke and the fact the Veteran had no noticeable residual effect.
The May 2009 VA examination report notes the Veteran was hospitalized for a stroke, and there were no residuals.  Based on the review of the claims file and the examination of the Veteran, the examiner noted that the Veteran's documented stroke was more likely a transient ischemic attack, and the examiner opined it was not related to the chest wall pain of May 1970 while the Veteran was in service.  The April 2011 VA examination report reflects the Veteran reported how he presented with symptoms disequilibrium and diplopia in 1996 after having had the symptoms for a week, and they resolved.  The Veteran reported he had been losing his balance three or four months earlier, but he had not sought medical treatment for it.  He denied any history of speech problems or cognitive impairment.  The neurological examination was normal.  The examiner diagnosed a stroke with no residuals.  The examiner opined that the Veteran's stroke was not causally related to his history of in-service chest wall pain, as chest wall pain is not an etiology for stroke.  The examiner also opined there was no causal connection between the Veteran's hypertension and his stroke.  The examiner noted that, while strokes can be thrombotic, they generally are ischemic with multiple risk factors.  Per the Veteran's report, the examiner noted the Veteran's stroke symptoms resolved within a week.  Hence, other than having experienced the stroke, there were no, and are no, disabling residuals from it.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim . . . even thought the disability resolves prior to the Secretary's adjudication of the claim").  The examiner noted further that there was no history of uncontrolled hypertension.  In light of those noted factors, the examiner opined there was no relationship between the Veteran's stroke and his hypertension.  Further, as discussed earlier, the Board denies entitlement to service connection for hypertension.  Thus, the evidence of record shows none of the Wallin elements are present for secondary service connection.

The Board finds the examiners' opinions are supported by the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The evidence of record shows the Veteran did not have a neurological disorder when he retired from active service, and he sustained the stroke some 13 years after his retirement.  To the extent the Veteran asserts otherwise, the Board incorporates here by reference, the earlier discussion on lay evidence and opinion.  Further, by the Veteran's own reported history, and Dr. K's report, the Veteran does not manifest any current residuals of the stroke.  Finally, the Veteran has not been shown to have the medical training to identify and link any stroke residuals back to a chest wall pain incident in service.  See Jandreau, supra.

In light of all these factors, the Board is constrained to find the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.310.

Left Knee Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  Further, with regard to the musculoskeletal system, disability evaluations are based on the functional loss of the joint or part involved.  Specifically, the inability, due to injury or disease, of the damaged part to perform the normal working movements of the body with normal excursion, strength, speed, and endurance.  38 C.F.R. § 4.40.  Not all disabilities will show all the specified rating criteria, but coordination of the rating with functional impairment is required.  38 C.F.R. § 4.21.  
 
Analysis

Historically, an August 1984 rating decision granted service connection for a left medial meniscus tear with a noncompensable rating, effective in May 1983.  VA received the Veteran's current claim for an increased rating in April 2002.

The evidence of record is essentially silent between April 2002 and the VA examination.  The Veteran initially filed for VA compensation related to his right knee, and the private treatment records in the claims file reflect that fact.  The February 2005 VA examination report reflects the claims file was not available to the examiner, but the examiner reviewed the Veteran's medical records and took the Veteran's history.  The Veteran reported an arthroscopy for a meniscus tear in approximately 2000.  The examiner noted a November 2004 x-ray that showed minimal to moderate degenerative joint disease (DJD).  The Veteran further reported daily pain which, on a scale of 1 to 10, he estimated on average as 3-5/10.  He also reported flare-ups four times a week, during which his pain was 7/10, and lasted approximately two hours.  The Veteran reported precipitating factors for flare-ups was sitting too long or walking more than two blocks.  He also limped during flare-ups.  His symptoms were eased with rest.  The Veteran denied the use of a cane of other assistive device for ambulation.  He took Percocet twice a week.  The Veteran denied any impact on his activities of daily living, and he reported occupational impact as limitation on sitting.  He no longer mowed the lawn; and he retired from full-time employment but reported he occasionally sold tickets.

Physical examination of the left knee revealed tenderness laterally.  There was no guarding, swelling, redness, crepitus, or weakness.  Passive and active range of motion (ROM) was 0 to 90 degrees with pain throughout.  The left knee lateral, medial, anterior, and posterior, ligaments were stable.  McMurray's test was negative for pain, but the right knee had a palpable click.  The examiner noted repetitive use testing did not reveal any additional functional loss of ROM or weakness due to pain.  

The August 1984 rating decision that initially granted service connection notes the RO rated the left knee residuals analogously to instability under DC 5257.  See 38 C.F.R. §§ 4.20 and 4.71a.  Upon receipt of the February 2005 examination report, the February 2005 rating decision noted the objective findings on clinical examination that the left knee was stable, and there was no subluxation.  In light of this fact, the RO changed the Veteran's diagnostic code to 5299-5260 to reflect an analogous rating based on LOM.  See 38 C.F.R. § 4.27; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case").  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  But any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board finds the change is supported by the evidence of record.

DC 5260 provides for noncompensable rating for flexion limited to 60 degrees, and a 10 percent rating if limited to 45 degrees.  See 38 C.F.R. § 4.71a.  The Veteran's ROM at the February 2005 examination was 0 to 90 degrees, which is noncompensable.  Id.  As the RO determined, however, the left knee exhibited pain on motion.  Thus, the RO awarded a 10 percent rating for the Veteran's functional loss due to pain.  See 38 C.F.R. § 4.59; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The Board finds a higher rating was not met or approximated, as the examiner noted there was no additional functional loss on repetitive use.  See 38 C.F.R. §§ 4.40, 4.45.  Further, the examiner noted all of the scars on the left knee were asymptomatic, though the examiner was uncertain if all of them were surgical residuals.  Thus, there was no factual basis for a separate rating for scars; and, as earlier noted, the left knee was stable, so there also is no factual basis for a separate rating for instability or subluxation.  The Board therefore finds the left knee more nearly approximated the assigned 10 percent rating as of the February 2005 examination.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  

A December 2005 private script from W.E.L., M.D., notes a total right knee replacement, and that the Veteran would also require a left total knee replacement due to arthritis.  Dr. L noted that a December 2005 left knee x-ray showed complete obliteration of the medial joint space with bone-on-bone contact consistent with moderately severe arthritis.  Dr. L's notes reflect the Veteran reported pain on walking, and that his symptoms had existed for a long time.  Dr. L did not record any ROM findings.  In July 2006, Dr. L noted the left knee pain was along the medial joint line, with pain on forced extension, and there was moderate quadriceps atrophy.  Again, no ROM findings are noted.  Dr. L noted the Veteran opted for a total replacement over another arthroscopic procedure.  Dr. L diagnosed left knee osteoarthritis with superimposed meniscus tear.

The day before the replacement surgery, September 25, 2006, Dr. L noted the Veteran's left knee lacked 5 to 10 degrees of full extension.  LOM on extension of 10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5261.  The VA General Counsel has interpreted the rating criteria as allowing separate ratings, where shown by the clinical findings, for compensable LOM on extension and flexion.  See VAOPGCPREC 9-2004 (September 17, 2004).  The Board finds, however, that the totality of the evidence does not support allowance of separate ratings for LOM on extension as of September 25, 2006.

First, the Board notes the absence of evidence the left knee exhibited LOM on extension prior to September 25, 2006.  Dr. L's notes prior to that date do not indicate that symptom.  Hence, there is no evidence it was a chronic part of the left knee disability prior to that date.  In as much as the left knee was replaced the next day, allowing a separate rating forward would be contrary to the evidence.  Secondly, as discussed earlier, the Veteran's 10 percent rating for LOM is based on functional loss due to pain, in as much as the LOM on flexion was noncompensable.  This means that, were the Board to allow 10 percent for the very brief period of LOM on extension, it would replace the 10 percent for the noncompensable, painful LOM.  See Lichtenfels, 1 Vet. App. at 488.  The Veteran's total rating would remain at 10 percent for the left knee.  

Finally, under Diagnostic Code 5258, a 20 percent evaluation is in order for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  In the absence of any such findings in this case, this code section also does not allow for an increased evaluation.

Therefore, the Board finds the left knee more nearly approximated the assigned 10 percent rating as of September 25, 2006.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260.

As noted, the left knee was replaced on September 26, 2006.  A February 2007 rating decision awarded a temporary 100 percent rating for the period September 26, 2006, to November 31, 2007, and assigned the minimum 30 percent rating, effective December 1, 2007.  See 38 C.F.R. § 4.71a, DC 5055.  A January 2008 rating decision continued the 30 percent rating.

As noted, DC 5055 provides for a minimum rating of 30 percent following a total knee replacement.  The minimum rating is based on intermediate degrees of residual weakness, pain, or LOM.  Chronic residuals that consist of severe painful motion, or weakness in the affected extremity, warrant a 60 percent rating.  Id.

The January 2008 VA examination report reflects the Veteran did not use any assistive device for walking.  The Veteran reported he could stand for 10 minutes and walk one-quarter mile.  The examiner noted the Veteran's gait was normal, and there was no evidence of abnormal weight bearing or ankylosis.  Left knee ROM was 0 to 130 degrees with onset of pain at 120 degrees.  The examiner noted repetitive use testing revealed no additional loss of ROM or weakness.  The examiner assessed moderate impact on exercise and sports, and mild impact on chores, shopping, recreation, and traveling.  The examiner assessed no impact on the Veteran's activities of daily living of feeding, bathing, etc.

The objective findings on clinical examination show the left knee total replacement residuals more nearly approximated the assigned 30 percent rating.  38 C.F.R. § 4.71a, DC 5055.  The evidence shows a higher rating was not met or approximated, as the examiner noted the absence of weakness, and there was no notation of severe pain on motion, nor was knee instability noted.

In a statement dated in April 2011, the Veteran asserted that walking any distance caused his knee to ache at night, which interfered with his sleep.  Further, if seated in a cramped space, he would have to move to relieve knee pain.  The Veteran noted the left knee gave away a week earlier, which caused him to fall.  The medical record of his emergency room treatment does not reflect any findings related to the left knee.  In light of the above, the Board finds the preponderance of the evidence shows the left knee total replacement residuals to more nearly approximate the assigned 30 percent rating.  38 C.F.R. § 4.71a, DC 5055.

As discussed earlier, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  In the instant case, the Board assessed the disability prior to and after the total knee replacement.  Having done so, the evidence reflects that the Veteran's left knee pre- and post-replacement symptoms remained constant throughout the course of the period on appeal.  As a result, there is no factual basis for further staged ratings.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's left knee disability is fully contemplated by the rating criteria, as they provide for the severity of the pre- and post-replacement symptomatology.  Thus, there is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than in 10 percent for left knee post-arthroscopy residuals for the period prior to September 26, 2006, and higher than 30 percent since December 1, 2007, for post-total left knee replacement residuals, is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for stroke residuals, including as secondary to hypertension, is denied. 


REMAND

The May and October 2009 VA examination reports reflect that the examiner opined there was no causative relationship between the right knee disorder and the service-connected left knee disorder.  The examiner did not, however, address whether the left knee disorder aggravates the right knee disorder.  Thus, the case must be returned so the examiner may address aggravation.  The Board acknowledges the March 2011 remand did not address this facet of the Veteran's claim.  Hence, there was no failure by the AMC to comply with the directives of the prior remand.

The Board notes the February 2005 examination report reflects that the examiner opined the Veteran's low back disability had no impact on occupational functioning, except that heavy lifting was precluded.  The Board notes further, however, that there has not been an assessment of the cumulative impact of the Veteran's service-connected low back, left knee, right ankle, and hearing loss and tinnitus disabilities, on his occupational functioning.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the May 2009 examination.  Ask the examiner to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the service-connected left knee disability aggravates the right knee disability-that is, chronically worsens it?  If the answer is, Yes, the examiner is asked to specify the permanent, measurable increase in severity of the right knee that is due to the service-connected left knee disability.  The examiner is asked to provide a full explanation for any opinion rendered.

If the examiner is no longer available, the AMC/RO will refer the claims file to an examiner with qualifications at least equal to those of the examiner who conducted the May 2009 examination.  Should a substitute examiner advise an examination is needed to render the requested opinion, the AMC/RO will arrange the examination and provide the claims file for review as part of the examination.

2.  After the above is complete, the AMC/RO will arrange a medical examination by an appropriate examiner.  In addition to conducting an appropriate examination, the examiner is asked to assess whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  All opinions must be supported by a complete rationale in a typewritten report.

3.  After completion of all of the above, the AMC or RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


